6 So. 3d 709 (2009)
James B. RICHARDSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-4517.
District Court of Appeal of Florida, First District.
April 3, 2009.
James B. Richardson, pro se, Appellant.
Bill McCollum, Attorney General, and Natalie D. Kirk, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant appeals an order summarily denying a motion under Florida Rule of Criminal Procedure 3.850. On appeal from a summary denial, this Court must reverse unless the postconviction record shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2).
Because the record now before us fails to make the required showing, we reverse the order and remand for further proceedings. See Rogers v. State, 510 So. 2d 1230, 1230 (Fla. 1st DCA 1987); Alvarez v. State, 635 So. 2d 1053, 1054 (Fla. 4th DCA 1994). If the trial court again enters an order summarily denying the postconviction motion, it shall attach record excerpts conclusively showing that the appellant is not entitled to any relief.
REVERSED AND REMANDED for further proceedings.
KAHN, THOMAS, and ROBERTS, JJ., concur.